UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report: May 14,2008 (Date of earliest event reported: May 12, 2008) REGENCY ENERGY PARTNERS LP (Exact name of registrant as specified in its charter) Delaware 000-51757 16-1731691 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification No.) 1700 Pacific, Suite 2900 Dallas, Texas 75201 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(214) 750-1771 (Former name or former address, if changed since last report):Not applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) This amendment provides corrected information in footnotes one and two on slide three of Item 99.2 of our Current Report to our Form 8-K filed on May 12, 2008 related to our first quarter financial results. The information furnished is not deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, is not subject to the liabilities of that section and is not deemed incorporated by reference in any filing under the Securities Act of 1933, as amended. Item9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description 99.1 Copy of slide three of Regency Energy Partners LP presentation to securities analysts, publicly discussing itsresults of operations for the quarter ended March 31, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REGENCY ENERGY PARTNERS LP By: /s/ Dan Fleckman Dan Fleckman Executive Vice President and Chief Legal Officer Date: May 14, 2008
